Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 12/10/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejoin the Claims
2.	Claims 1, 8-13, 18-19, 21-22, 24-27, are allowable. Claim 28 is previously withdrawn from consideration as a result of a restriction requirement filed on 07/08/20, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions as set forth in the Office action mailed on 07/08/20, is hereby withdrawn and Claim 28 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Ryan S. Loveless on 04/06/10.
Claims:
a)  Claim 1:
-- A multiple-stage method of determining surface properties, with the steps: 
providing at least one material having a surface; 
in a first method step determining at least one topographical property including a height property of a plurality of different regions of the surface to be investigated, wherein for the determination of the topographical properties including the height properties of the plurality of different regions of the surface, the different regions of the surface are illuminated by a first illumination device from at least two different directions, and an incident beam from the first illumination device and an axis perpendicular to the different regions of the surface form an angle between 45° and 75°; 
in a second method step determining an optical property of at least the different regions of the surface to be investigated and emitting values which are characteristic of the optical properties, wherein, in order to determine the optical properties, light radiation is directed onto the surface by a second illumination device and light radiation reflected and/or scattered by the surface is detected by a light radiation detector, wherein for the determination of the optical property radiation issuing from the second lamination device is coupled by way of a 
wherein, 
when the values which are characteristic of the optical properties are determined, the topographical properties of the different regions of the surface are taken into consideration, wherein at least two regions of the regions of the surface, which differ in their height, are defined by at least one threshold height value differentiating the pluralities of different regions of the surface, wherein component parts of the surface are characterized as belonging to one of the pluralities of different regions of the surface based on their determined topographical properties including height properties relative to the at least one threshold height value, wherein the at least one topographical property including height properties of the component parts of the surface in at least one of the plurality of different regions of the surface is further investigated, wherein the optical properties of the plurality of different regions of the surface are compared mathematically, and wherein the light radiation detector records a spatially resolved image of the surface, 
wherein all those and only those image portions, which have resulted in specified topography values in the scope of the first method step, are taken into consideration in determining the optical property,
 wherein the first illumination device is a continuous illumination device with a plurality of light sources, which illuminate the surface form a plurality of sides, and wherein the first 

b) Claim 28:
            --A multiple-stage method of determining surface properties, with the steps: 
               providing at least one material having a surface; 
               in a first method step determining at least one topographical property including a curvature property of a plurality of different regions of the surface to be investigated, wherein for the determination of the topographical properties including the curvature properties of the plurality of different regions of the surface, the different regions of the surface are illuminated by a first light radiation device from at least two different directions, and an incident beam from the first radiation device and an axis perpendicular to the different regions of the surface form an angle between 45° and 75°; 
             in a second method step determining an optical property of at least the different regions of the surface to be investigated and emitting values which are characteristic of the optical properties, wherein, in order to determine the optical properties, light radiation is directed onto the surface by a second light radiation device and light radiation reflected and/or scattered by the surface is detected by a light radiation detector device, wherein the first light radiation 
device directs light onto the plurality of the different regions of the surface at an angle different from the second light radiation device, 
           wherein, 
           when the values which are characteristic of the optical properties are determined, the topographical properties of the different regions of the surface are taken into 
            wherein all those and only those image portions, which have resulted in specified topography values in the scope of the first measurement, are taken into consideration in determining the optical property,
 wherein the first illumination device is a continuous illumination device with a plurality of light sources, which illuminate the surface form a plurality of sides, and wherein the first illumination device is switched on sequentially, wherein a plurality of images are recorded in succession, in which case the observation direction is altered.--

           c)  Cancel claim 23.

Allowable Subject Matter
4.	Claims 2-7, 14-17, 20, 23, have been cancelled.
5.	Claims 1, 8-13, 18-19, 21-22, 24-28, are allowed.
there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, and 28. 
7.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a multiple-stage method of determining surface properties, with the steps: determining at least one topographical property including a height property of a plurality of different regions of the surface to be investigated, the different regions of the surface are illuminated by a first illumination device from at least two different directions, and an incident beam from the first illumination device and an axis perpendicular to the different regions of the surface form an angle between 45° and 75°;  determining an optical property of at least the different regions of the surface to be investigated and emitting values which are characteristic of the optical properties, and wherein the first illumination device directs light onto the plurality of the different regions of the surface at an angle different from the second illumination device; wherein at least two regions of the regions of the surface, which differ in their height, are defined by at least one threshold height value differentiating the pluralities of different regions of the surface, wherein component parts of the surface are characterized as belonging to one of the pluralities of different regions of the surface based on their determined topographical properties including height properties relative to the at least one threshold height value, wherein the first illumination device is a continuous illumination device with a plurality of light sources, which illuminate the surface form a plurality of sides, and wherein the first illumination device is switched on sequentially, wherein a plurality of images are recorded in succession, in which case the observation direction is altered; in combination with the rest of the limitations of claim 1.


Fax/Telephone Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
January 26, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877